 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THOMAS J. MEDLOCK,                                No. 2:18-cv-0978-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    PLACER COUNTY, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

18   § 1983, seeks leave to proceed in forma pauperis. ECF No. 7.

19                                Application to Proceed In Forma Pauperis

20          Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1) and (2).

21   Accordingly, by separate order, the court directs the agency having custody of plaintiff to collect

22   and forward the appropriate monthly payments for the filing fee as set forth in 28 U.S.C.

23   § 1915(b)(1) and (2).

24                                                Screening

25          I.      Legal Standards

26          The court is required to screen complaints brought by prisoners seeking relief against a

27   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

28   screening obligation applies where a complaint is removed from state court. See, e.g., Morris v.
                                                       1
 1   Horel, 2008 U.S. Dist. LEXIS 56938, 2008 WL 686874, *1 (N.D. Cal., March 12, 2008)
 2   (screening civil rights action removed from state court pursuant to Section 1915A). The court
 3   must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
 4   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
 5   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).
 6           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
 7   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 8   Cir. 1984). “[A] judge may dismiss [in forma pauperis] claims which are based on indisputably
 9   meritless legal theories or whose factual contentions are clearly baseless.” Jackson v. Arizona,
10   885 F.2d 639, 640 (9th Cir. 1989) (citation and internal quotations omitted), superseded by statute
11   on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Neitzke, 490
12   U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully pleaded,
13   has an arguable legal and factual basis. Id.
14           “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
15   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
16   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
17   544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
18   However, in order to survive dismissal for failure to state a claim, a complaint must contain more
19   than “a formulaic recitation of the elements of a cause of action;” it must contain factual
20   allegations sufficient “to raise a right to relief above the speculative level.” Id. (citations
21   omitted). “[T]he pleading must contain something more . . . than . . . a statement of facts that
22   merely creates a suspicion [of] a legally cognizable right of action.” Id. (alteration in original)
23   (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1216 (3d
24   ed. 2004)).
25           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
26   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
27   Corp., 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content
28   that allows the court to draw the reasonable inference that the defendant is liable for the
                                                         2
 1   misconduct alleged.” Id. (citing Bell Atl. Corp., 550 U.S. at 556). In reviewing a complaint
 2   under this standard, the court must accept as true the allegations of the complaint in question,
 3   Hospital Bldg. Co. v. Rex Hosp. Trs., 425 U.S. 738, 740 (1976), as well as construe the pleading
 4   in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
 5   McKeithen, 395 U.S. 411, 421 (1969).
 6           II.    Analysis
 7           Plaintiff brings this lawsuit against Placer County, various county officials, his public
 8   defender, and two private citizens. ECF No. 1. Plaintiff alleges that the citizens’ false testimony
 9   was used to convict him and that his public defender withheld exculpatory evidence from him.
10   Id. at 5-9. He seeks money damages. Id. at 10.
11           Plaintiff’s claim is barred by Heck v. Humphrey, 512 U.S. 477 (1994). Heck holds that if
12   success in a § 1983 action would implicitly question the validity of confinement or its duration,
13   the plaintiff must first show that the underlying conviction was reversed on direct appeal,
14   expunged by executive order, declared invalid by a state tribunal, or questioned by the grant of a
15   writ of habeas corpus. Muhammad v. Close, 540 U.S. 749, 751 (2004). Because success in this
16   action would imply that plaintiff’s felony conviction is invalid, plaintiff must show that he has
17   obtained an order reversing or expunging that conviction. The complaint is devoid of any
18   allegations that plaintiff has obtained such an order, and the timing of the complaint makes it
19   unlikely that he has done so.1
20           Because plaintiff challenges his prosecution and conviction, he must bring this action, if at
21   all, through a petition for writ of habeas corpus. Nettles v. Grounds, 830 F.3d 922, 928-29 (9th
22   Cir. 2016) (claims which would necessarily imply the invalidity of a sentence or conviction must
23   be brought via petition for writ of habeas corpus; claims which would not necessarily affect the
24   length of time to be served if successful fall outside core of habeas corpus and must be brought, if
25   at all, under § 1983).
26   /////
27
             1
             Plaintiff states that the incident which brought about his conviction occurred on January
28   25, 2017.
                                                        3
 1             Based on the foregoing, the court will dismiss plaintiff’s complaint. Out of an abundance
 2   of caution, the court will give plaintiff an opportunity to file an amended complaint to attempt to
 3   state facts that would allow the claim to proceed.
 4                                              Leave to Amend
 5             Plaintiff may choose to amend his complaint. He is cautioned that any amended
 6   complaint must identify as a defendant only persons who personally participated in a substantial
 7   way in depriving him of his constitutional rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.
 8   1978) (a person subjects another to the deprivation of a constitutional right if he does an act,
 9   participates in another’s act or omits to perform an act he is legally required to do that causes the
10   alleged deprivation). Plaintiff may also include any allegations based on state law that are so
11   closely related to his federal allegations that “they form the same case or controversy.” See 28
12   U.S.C. § 1367(a).
13             The amended complaint must also contain a caption including the names of all defendants.
14   Fed. R. Civ. P. 10(a).
15             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
16   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor may he bring unrelated claims against
17   multiple defendants. Id.
18             Any amended complaint must be written or typed so that it so that it is complete in itself
19   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
20   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
21   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
22   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
23   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
24   1967)).
25             Any amended complaint should be as concise as possible in fulfilling the above
26   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
27   background which has no bearing on his legal claims. He should also take pains to ensure that his
28   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
                                                          4
 1   and organization. Plaintiff should carefully consider whether each of the defendants he names
 2   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
 3   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
 4                                               Conclusion
 5          Accordingly, it is ORDERED that:
 6          1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 2, 7) is GRANTED;
 7          2.      Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
 8   in accordance with the notice to the Director of CDCR filed concurrently herewith;
 9          3.      Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30 days
10   of service of this order; and
11          4.      Failure to comply with this order may result in dismissal of this action.
12   DATED: April 23, 2019.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
